
	
		I
		111th CONGRESS
		2d Session
		H. R. 6266
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Loretta Sanchez of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Sex Offender Registration and Notification
		  Act to require sex offenders to notify appropriate government officials before
		  traveling internationally, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sex Offender Notification of
			 International Travel Act.
		2.Findings and
			 declaration of purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)Child sex tourism
			 is a pervasive international problem and ever evolving crime that exploits the
			 most innocent and vulnerable members of any society.
				(2)Child sex tourists
			 travel to known sex destinations for the purpose of seeking anonymity while
			 engaging in child molestation and exploitation, involving such acts as
			 manufacturing pornography and prostitution. An estimated 25 percent of
			 predators involved in child sex tourism throughout the world are United States
			 citizens.
				(3)American child sex
			 tourists can be found in a wide range of foreign locales, looking to exploit
			 children made vulnerable by extreme poverty and deprivation. These predators
			 often have a long history of abuse of children, both in the United States and
			 abroad. They plan their trips carefully to minimize their risk of arrest while
			 exploiting economically disadvantaged children.
				(4)U.S. Immigration
			 and Customs Enforcement (ICE), an agency within the Department of Homeland
			 Security, has taken a leading role in the fight against the sexual exploitation
			 of minors abroad, in cooperation with other United States agencies, law
			 enforcement from other countries, INTERPOL, and nongovernmental organizations.
			 In fact, between 2003 and 2009, ICE made 72 criminal arrests and obtained 73
			 convictions of individuals charged with traveling aboard and engaging in
			 illicit sexual conduct with a minor, the child sex tourism law,
			 section 2423 of title 18, United States Code.
				(5)These arrests were
			 made under the auspices of Operation Predator, a highly successful, ongoing
			 investigative operation targeting the exploiters of children. Since its
			 inception in 2003 as an initiative focusing on combining the ICE immigration
			 and customs authorities, Operation Predator has become a worldwide known brand
			 in the fight against child exploitation and is now the overarching child
			 exploitation program within ICE. Today, Operation Predator includes numerous
			 initiatives and programs that protect children from pornographers, child
			 prostitution rings, Internet predators, alien smugglers, human traffickers, sex
			 tourism operators, and other criminals that prey on children, focusing on the
			 identification, prosecution, and removal (when applicable) of criminals and
			 encompasses all the law enforcement offices within ICE. As of 2009, ICE had
			 made more than 12,710 arrests under Operation Predator.
				(6)Operation Predator
			 is the lynchpin for the newly established ICE Child Exploitation Investigations
			 Center (CEIC), a division of the ICE Cyber Crimes Center, managed by the Child
			 Exploitation Unit. The CEIC houses all national ICE initiatives and programs
			 relating to child exploitation—both sexual child exploitation, child
			 trafficking, and forced child labor—and will focus on four key areas: training
			 for Federal, State, local, tribal, and foreign law enforcement agencies;
			 investigative capacity building; child exploitation prevention and enforcement
			 operations; and recruitment of disabled veterans in communities hardest hit by
			 the current economic situation.
				(7)Two of the more
			 significant programs currently under Operation Predator are the Virtual Global
			 Taskforce (VGT) and Operation Angel Watch. Established in 2003, the VGT is a
			 collaboration of international law enforcement agencies with the common goal of
			 protecting children from sexual exploitation. The VGT is intended to augment,
			 not supplant, existing law enforcement initiatives and international
			 relationships related to child exploitation issues. ICE, as represented by the
			 CEIC, is the exclusive United States representative to the VGT. Operation Angel
			 Watch is an intelligence-driven program targeting registered sex offenders
			 traveling abroad who ICE believes are likely to engage in child sex tourism. By
			 evaluating patterns and trends, ICE identifies high risk countries to compare
			 with the travel plans of registered sex offenders. Since the inception
			 Operation Angel Watch, nearly 300 suspected CST perpetrators have been
			 identified.
				(8)While this
			 Operation has proven effective, we find the requirements for notification of
			 international travel by sex offenders in this Act will significantly enhance
			 the ability of ICE to identify such high-risk travelers earlier and more
			 frequently. The goal is to stop the traveler prior to the exploitation of the
			 children. To the extent that there may be investigative concern of a traveler,
			 we also find that this bill will serve to protect the American children from
			 exploitation, as well.
				(9)Although the Sex
			 Offender Registration and Notification Act requires the establishment of a
			 system for tracking registered sex offenders traveling internationally, these
			 requirements should be strengthened so high risk travelers are identified
			 earlier and more frequently.
				(10)Officials from
			 the United Kingdom, Australia, Spain, and other countries have expressed
			 interest in working with the United States Government for increased
			 international cooperation to protect children from sexual exploitation, and are
			 proponents of formal arrangements to ensure that the risk posed by traveling
			 sex offenders is combated most effectively.
				(11)The United
			 States, with its international law enforcement relations, technological and
			 communications capability, and established sex offender registry system, should
			 lead the global community in the effort to save thousands of potential child
			 victims by notifying other countries of travel by sex offenders, maintaining
			 information about sex offenders from the United States who reside overseas, and
			 strongly encouraging other countries to undertake the same measures to protect
			 children around the world.
				(b)PurposeIt
			 is the purpose of this Act to amend the Sex Offender Registration and
			 Notification Act (SORNA), as established in the Adam Walsh Child Protection and
			 Safety Act or 2006, Public Law 109–248, to better protect children worldwide
			 from sexual exploitation. In an effort to prevent, deter, and combat
			 international child sex exploitation, the United States system will require
			 notification of international travel by the sex offender to appropriate
			 government officials and permit United States law enforcement to share such
			 information with foreign countries when appropriate.
			3.Sex offender
			 international travel notification program for purposes of border
			 securityThe Sex Offender
			 Registration and Notification Act (42 U.S.C. 16901 et seq.) is amended—
			(1)in section
			 113(c)—
				(A)by designating the
			 existing text as paragraph (1); and
				(B)by adding at the
			 end the following:
					
						(2)A sex offender shall comply with the
				requirements for notification of international travel as prescribed by this
				title.
						;
				(2)by inserting after
			 section 113 the following:
				
					113a.International
				travel notification requirements for sex offenders
						(a)Duty To
				reportAny person required to register as a sex offender under
				this title shall be required to notify their residential jurisdiction of
				registration of his or her intent to travel from the United States to another
				country, regardless of duration of the travel. Only one notification is
				required for each round trip.
						(b)Procedures for
				reportingSex offenders are to provide notice to their
				residential jurisdiction of registration by completing the International Travel
				Notification form as described in section 114a—
							(1)not later than 21
				days before departure from the United States;
							(2)in consultation
				with their residential jurisdiction of registration, as early as possible when
				21 days prior is impracticable; or
							(3)in consultation
				with their residential jurisdiction of registration, at regular intervals, on a
				case by case basis, for sex offenders who, for legitimate business or personal
				reasons, regularly transit across United States borders.
							(c)Duty To
				updateSex offenders are to notify their jurisdiction of
				residence of any change in travel dates or
				locations.
						;
			(3)in section
			 115—
				(A)in the section
			 heading, by striking requirement and inserting
			 requirements; and
				(B)by at the end the
			 following:
					
						(c)International
				travel registrationSex offenders are required to comply with the
				international travel notification requirements in section 113a at all times
				during which they are required to register under this
				title.
						;
				(4)by inserting after
			 section 114 the following:
				
					114a.Information
				required for international travel for purposes of border securityThe Attorney General, in consultation with
				the Secretary of Homeland Security, shall develop an International Travel
				Notification form. Such form shall include the following information:
						(1)The complete name
				of the sex offender (including any nicknames or aliases).
						(2)The Social
				Security number of the sex offender.
						(3)The current home
				address of the sex offender.
						(4)All email
				addresses.
						(5)The date of birth
				of the sex offender.
						(6)The citizenship of
				the sex offender.
						(7)The passport or
				passport card number and date and place of issuance of the sex offender.
						(8)The alien
				registration number of the sex offender, where applicable.
						(9)Information as to
				the nature of the sex offense conviction(s) that requires registration.
						(10)Jurisdiction(s)
				of conviction.
						(11)Jurisdiction(s)
				or registration.
						(12)The travel
				itinerary and purpose of trip.
						(13)The names of any
				travel companions and relationship to the sex offender, if any.
						(14)The address and
				phone number where the sex offender may be reached while not in the United
				States.
						(15)If applying for
				employment while outside of the United States, name and type of business,
				address, and point of contact and phone number for the employer.
						(16)If attending
				school while outside of the United States, name and type of school, address,
				and point of contact and phone number for the school.
						(17)All countries the
				sex offender plans to visit during the trip, including dates, addresses, and
				points of contact for those destinations.
						(18)Any other
				information as may be required by the Attorney General, in consultation with
				the Secretary of Homeland
				Security.
						;
			(5)by inserting after
			 section 112 the following:
				
					112a.International
				travel notification requirements for jurisdictions
						(a)Jurisdiction
				notice to sex offenderWithin 180 days after enactment of this
				section, the SMART Office shall provide jurisdictions with notice of the
				international travel notification requirements of this title—
							(1)each jurisdiction
				shall ensure each previously registered sex offender is advised of such duties
				at the earliest practicable opportunity;
							(2)each jurisdiction
				shall ensure that newly registered sex offenders have been previously advised
				of the duties upon release and, if necessary, advise the sex offender of the
				requirement at such time as he or she initially registers; and
							(3)jurisdictions
				shall require sex offenders to acknowledge, in writing, that the sex offenders
				have been advised of the duty to notify their residential jurisdiction of
				registration of the intent to from the United States.
							(b)Notice to the
				SMART officeAs expeditiously as possible, but no later than
				three calendar days from the date of receipt, and in a format prescribed by the
				SMART Office in consultation with the Secretary of Homeland Security,
				jurisdictions shall send the following to the SMART Office:
							(1)All International
				Travel Notification forms as described in section 114a.
							(2)All requests for
				exception to the 21-day notification timeframe pursuant to section
				16913a(b).
							(3)Any update
				received from a sex offender regarding a change in travel dates or
				locations.
							(c)Retention of
				documentsJurisdictions shall retain originals of the advisement
				of duty to notify.
						(d)Response to
				inquiries
							(1)Each jurisdiction
				shall respond to inquiries from the SMART Office, the Department of State, the
				Department of Homeland Security or the Department of Justice with regard to a
				specific sex offender as soon as practicable, but at no time later than five
				calendar days after receipt of the request.
							(2)Original documents
				shall be sent only upon specific request.
							(3)Information
				requested may include, but not be limited to—
								(A)the criminal
				history of the sex offender, including—
									(i)the text of the
				provision of law defining the sex offense;
									(ii)the dates of all
				arrests and convictions related to sex offenses;
									(iii)the status of
				parole, probation, or supervised release;
									(iv)registration
				status; and
									(v)the existence of
				any outstanding arrest warrants;
									(B)the most recent
				available photograph of the sex offender; and
								(C)the time period
				for which the sex offender is required to register pursuant to the law of the
				jurisdiction of conviction.
								(e)GuidelinesThe
				Attorney General shall consult with the Secretary of Homeland Security and
				Secretary of State on such guidelines and regulations relating to the
				international travel notification requirements of this title.
						(f)Disclosure of
				investigative techniquesInternal operating guidelines created by
				the Department of Homeland Security, Department of State, or the Department of
				Justice reflecting internal operations with respect to the international travel
				notification requirements of this subchapter, including methods for
				investigation and factors for evaluation of sex offenders, shall not be
				disclosed.
						(g)Sharing with
				foreign countriesThe Department of Homeland Security and
				Department of Justice, as necessary, may provide notification, along with any
				other information as deemed appropriate, to a foreign country of the travel of
				any sex offender. No notification to the sex offender of the sharing of such
				information is necessary. The Department of Homeland Security and the
				Department of Justice and its officers, employees and agents shall be immune
				from liability for any actions taken by foreign countries based on the sharing
				of such
				information.
						;
			(6)by amending
			 section 117—
				(A)in the section
			 heading, by inserting and
			 international travel notification after
			 registration;
				(B)by amending
			 subsection (a)(2) to read as follows:
					
						(2)require the sex offender to read and sign a
				form stating that the duty to register and to notify their residential
				jurisdiction of registration of intended international travel has been
				explained and that the sex offender understands the registration and
				notification requirement;
				and
						;
				(C)in subsection (b),
			 by inserting a new sentence at the end as follows: In consultation with
			 the Secretary of Homeland Security, such notification shall include advisement
			 of the requirements for international travel notifications to the residential
			 jurisdiction of registration, as required by this title.; and
				(D)by adding a new
			 subsection as follows:
					
						(c)OriginalsOriginal
				forms signed by the sex offender are to be retained indefinitely by the
				jurisdiction giving notification and shall be provided to the Attorney General
				or Secretary of Homeland Security upon
				request.
						;
				(7)in section 146, by
			 adding a new subsection as follows:
				
					(d)Coordination
				with the Department of Homeland Security
						(1)The SMART Office
				shall coordinate operations and guidelines with the Department of Homeland
				Security with respect to the international travel notification requirements of
				this title;
						(2)As expeditiously
				as possible, but no later than three calendar days from the date of receipt
				from a jurisdiction, the SMART Office shall forward to the Department of
				Homeland Security—
							(A)all International
				Travel Notification forms;
							(B)all requests for
				exception to the 21-day notification timeframe pursuant to section 16913a(b);
				and
							(C)all updates
				received from sex offenders regarding changes in travel dates or
				locations.
							;
			(8)in section 112(b)
			 by inserting with respect to registration for sex offenders
			 after title;
			(9)in section
			 118(b)—
				(A)in paragraph (3),
			 by striking and at the end;
				(B)by redesignating
			 paragraph (4) as paragraph (5); and
				(C)inserting a new
			 paragraph (4) as follows:
					
						(4)any information
				concerning international travel, including all correspondence with the SMART
				Office; and
						;
				and
				(10)in section 122 by
			 inserting with registration
			 requirements after comply in the section
			 heading.
			4.The Cyber Crimes
			 Center and the Child Exploitation Investigations Center
			(a)Establishment
				(1)GenerallyThere
			 is established a Cyber Crimes Center within the United States Immigration and
			 Customs Enforcement for the purpose of carrying out the Agency’s mission with
			 respect to criminal acts crossing United States borders through
			 cyberspace.
				(2)Child
			 exploitation investigations center
					(A)Within the Cyber
			 Crimes Center, there shall be established the Child Exploitation Investigations
			 Center (CEIC). The CEIC shall coordinate all agency child exploitation
			 initiatives, including child exploitation, child trafficking, and forced child
			 labor and is to focus on child exploitation prevention and enforcement
			 operations, training for Federal, State, local, tribal, and foreign law
			 enforcement agency personnel, and investigative capacity building.
					(B)The CEIC may
			 collaborate with the National Center for Missing and Exploited Children and
			 other government, nongovernmental, and nonprofit entities as deemed appropriate
			 by the Secretary, for the sponsorship of and participation in outreach and
			 training activities.
					(b)Wounded warriors
			 recruitmentThe CEIC is authorized to recruit disabled veterans
			 to fill intelligence and investigative positions in support of its mission. In
			 support of such veterans, ICE shall make available the services of
			 psychologists for, at a minimum, annual psychological evaluations.
			(c)TrainingThe
			 Cyber Crimes Center is authorized to provide training for Federal, State,
			 local, tribal, and foreign law enforcement agency personnel engaged in the
			 investigation of crimes within its jurisdiction.
			(d)Cooperative
			 agreementsThe Cyber Crimes Center is authorized to enter into
			 Cooperative Agreements to accomplish its mission and the goals of this
			 section.
			(e)Public awareness
			 campaignsThe Cyber Crimes Center is authorized to solicit,
			 engage with, and accept assistance from the Virtual Global Taskforce,
			 not-for-profit organizations, and educational institutions in the creation and
			 advancement of public awareness campaigns in furtherance of its mission. Public
			 awareness campaigns in coordination with such entities are not to be subject to
			 the Federal Acquisition Regulations for competition when the services are
			 donated or of minimal cost to the government.
			(f)Research and
			 developmentThe Attorney General, in consultation with the
			 Secretary of Homeland Security, shall conduct research and development for the
			 purpose of border security and law enforcement development toward the
			 prevention and investigation of child exploitation crimes, there are authorized
			 to be appropriated $10,000,000 for each of fiscal years 2011, 2012, and 2013 to
			 national research and development laboratories. The CEIC, other law enforcement
			 agencies, for-profit and nonprofit entities, and universities may subcontract
			 for such research and development.
			(g)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated—
				(1)for carrying out
			 the general mission of the Cyber Crimes Center—
					(A)$40,000,000 for
			 fiscal year 2011, $20,000,000 of which is to be allocated to the CEIC;
					(B)fiscal year 2012
			 shall be allocated $16,000,000;
					(C)fiscal year 2013
			 shall be allocated $19,000,000;
					(D)fiscal year 2014
			 shall be allocated $18,000,000; and
					(E)fiscal year 2015
			 shall be allocated $23,000,000;
					(2)for training of
			 Federal, State, local, tribal, and foreign officers—
					(A)$3,000,000 for
			 fiscal year 2011, $2,000,000 of which is to be allocated to CEIC; and
					(B)$2,000,000 for
			 each of the 5 succeeding fiscal years;
					(3)for the
			 recruitment and employment of disabled veterans—
					(A)$40,000,000 for
			 fiscal year 2011 to be allocated to CEIC; and
					(B)such sums as may
			 be necessary for each of the 5 succeeding fiscal years; and
					(4)for public
			 awareness campaigns—
					(A)$1,000,000 for
			 fiscal year 2011, $500,000 of which is to be allocated to CEIC; and
					(B)such sums as may
			 be necessary for each of the 5 succeeding fiscal years.
					5.Subpoena
			 authoritySection 3486 of
			 title 18, United States Code is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)(A)—
					(i)by
			 redesignating clause (ii) as clause (iii);
					(ii)by
			 striking clause (i) and inserting the following:
						
							(i)a
				Federal health care offense, the Attorney General;
							(ii)a
				Federal offense involving the sexual exploitation or abuse of children, the
				Attorney General, the Secretary of Homeland Security, or the Postmaster
				General; or
							;
				and
					(iii)in
			 clause (iii), as redesignated, by striking the Treasury and
			 inserting of Homeland Security;
					(B)in subparagraph
			 (D), by inserting , 2250 after 2243;
				(C)in paragraph
			 (6)(A), by striking United State and inserting United
			 States;
				(D)in paragraph (9),
			 by striking paragraph (1)(A)(i)(II) or (1)(A)(ii) and inserting
			 paragraph (1)(A)(ii) or (1)(A)(iii); and
				(E)in paragraph (10),
			 by striking paragraph (1)(A)(ii), the Secretary of the Treasury
			 and inserting paragraph (1)(A)(iii), the Secretary of Homeland
			 Security; and
				(2)in subsection
			 (c)—
				(A)in the first
			 sentence, by inserting , in coordination with the Secretary of Homeland
			 Security or the Postmaster General, as appropriate, after the
			 Attorney General; and
				(B)in the second
			 sentence, by striking appear before the Attorney General and
			 inserting appear before the Government officer that issued the
			 subpoena.
				
